IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

LeTORY ANTYAN .TONES "‘

Petitioner *

v * Civil Action No. CCB-l7-3523
WARDEN RICHARD GRAHAM and *

THE ATTORNEY GENERAL OF Tl-IE

STATE OF MARYLAND *

Respondents *

>l< >l< =i=
MEMORANDUM

In answer to the above-entitled petition for Writ of` habeas corpus filed pursuant to 28 U. S.C.
§ 2254, respondents assert the petition should be dismissed as time-barred ECF 3. After this
court advised petitioner Of` the relevant law pertaining to the time limitations for a federal habeas
petition and the bases for excusing non-compliance with the time limitation (ECF 5), petitioner
filed a reply asserting he is entitled to equitable tolling ECF 6. The court finds no need for an
evidentiary hearing See Rule S(a), Rules,Governing Secz‘ion 2254 Cases in the Um`ted Sfates
Dl'strict Courts and Local Rule 105.6 (D. Md. 2018); see also Fisher v. Lee, 215 F.3d 438, 455
(4th Cir. 2000) (petitioner not entitled to a hearing under 28 U.S.C. §2254(e)(2)). For the reasons
that follow, the petition shall be dismissed and a certificate of appealability shall not issue.

Background~

'On January 19, 2006, petitioner LeTory Jones Was convicted by a jury in the Circui_t.Court

for Somerset County, Maryland of first-degree assault, second-degree assault, and reckless

endangermentl ECF 3-1 at p. 26; ECF 3-2 at p. 35. The court sentenced Jones to serve 25 years

for first-degree assault, one-year consecutive for second-degree assault, and five-years concurrent
for reckless endangermentl ECF 3-1 at pp. 2-4; ECF 3-2 at pp. FiS-3 6.
On May 16, 20067 the Circuit Court Struck Jones’s sentence f`or reckless endangerment

ECF 3-1 at p. 28; ECF 3-2 at pp. 38-39.

In an unreported decision dated February 17, 2009, the Maryland Court of Special Appeals

affirmed Jones’s conviction ECF 3-2 at p. 41. T he mandate issued on March 19, 2009. Id. Jones
did not file for certiorari review in the Maryland Court of Appeals and his right to. do so expired
on April 3, 2009. See Md. Rule 8-302 (petition for writ of certiorari must be filed within 15 days
of" the date of` mandate). For purposes of calculating the one-year federal habeas time limitation
Jones’s conviction became final on April 3, 2009.

On January 27, 2010, Jones filed a petition for post-conviction with the Circuit Court for
Somerset County. ECF 3-2 at p. 41. On the date he filed his petition for post-conviction relief
299 days1 had expired on the one-year federal habeas limitation and, while the petition was
pending, the limitation period was tolled. On April 2, 2013, Jones withdrew his petition Id. at p.
49. Once withdrawn7 the one-year federal habeas time period began to run again The sixty-six
days remaining on the limitation period expired as of June 7, 2013.2

.T ones did not file another petition for post-conviction relief until January 15, 2016. ECF
3-2 at p. 50. Following the Circuit Court’s denial of relief, Jones filed an application for leave to
appeal which was dismissed as untimely by the Court of Special Appeals. ECF 3~3.3 At the time

Jones filed his petition for post-conviction reliei", the one-year filing limitation f`or Jones to seek

 

l See https://www.timeanddate.com/date/durationresult.html (last visited April 29, 2019).

2 See http_s://www.timeaxtddate.com/date/dateadded.html (last visited April 29, 2019).

3 Jones attributes his delay to the Circuit Court’s failure to provide him with a copy of the post-conviction
decision ECF 6.

'h.

federal habeas relief had expired and, absent a valid basis for an exception to the untimely filing,
the instant petition filed on November 27, 2017, is subject to dismissal. See ECF l.
Standard of Review

A one-year statute of limitations applies to habeas petitions in non-capital cases for a
person convicted in a state court See 28 U.S.C. § 2244(d). This section provides:

(l) A l-year period of limitation shall applny to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State court
The limitation period shall run from the latest of-

(A) the date on which the judgment became final by the
conclusion of direct review or the expiration of the time for
seeking such review',

' (B) the date on which the impediment to filing an
application created by State action in violation of the
constitution or laws of the United States is removed, if the
applicant was prevented from filing by such State action;

(C) the date on which the constitutional right asserted
was initially recognized by the Supreme Court, if the right
has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

(D) the date on which the factual predicate of` the claim

or claims presented could have been discovered through the
exercise of due diligence

(2) The time during which a properly filed application for State post-
conviction or other collateral review with respect to the pertinent judgment or
claim is pending shall not be counted toward any period of limitation under this
subsection
“[T]he one year limitation period is also subject to equitable tolling in ‘those rare instances
where-due to circumstances external to the party’ s own conduct_it would be unconscionable to
enforce the limitation against the party.”’ Hill v. Bmxlon',- 27 7 F.3d 701, 704 (4th Cir. 2002) citing
Hdl‘ris v. Hutchinsori, 209 F.3d 325, 330 (4th Cir. 2000). “As a discretionary doctrine that turns

on the facts and circumstances of a particular case, equitable tolling does not lend itself to bright-

 

line rules.” Harris, 209 F.3d at 330 (quoting Fisher v.;Johnson, 174 F.3d 710, 713 (Sth Cir. 1999).
“The doctrine has been applied in two generally distinct kinds of situations In the first, the
plaintiffs were prevented from asserting their claims by some kind of wrongful conduct on the part
of the defendant In the second, extraordinary circumstances beyond plaintiffs’ control made it
impossible to file the claims on time.” Harris, 209 F.3d at 330 (internal citations omitted). A
federal habeas petition does'not toll the one-year limitation period. See Duncan v. Walker, 533
U.S. 167, 174-76 (2001) (a federal habeas petition is not an application for State post-conviction
or other collateral review within the meaning of §2244(d)(2) and therefore does not toll the
limitation period while it is pending). l
Analysis

Jones argues he is entitled to equitable tolling because he diligently attempted to comply
with the one-year filing deadline, but because he is indigent and could not afford a private attorney
to pursue post-conviction relief without utilizing the entire ten-year limitation period4 for doing
so, he could not comply with the federal filing deadline5 ECF 6. He explains that he ran out of .
money to pay the attorney he hired to file a petition for post-conviction relief and the attorney
sought an indefinite extension of time to allow time for Jones to pay him, but the Circuit Court for

Somerset County would not allow an indefinite extension oftime. ]d. Maryland provides a right

 

4 See Md. Code Ann., Crim Proc. § 7-103(b) (“[u]nless extraordinary cause is shown, a petition under this
subtitle may not be filed more than 10 years after the sentence was imposed.“).

5 Although Jones mentions actual innocence as a basis to avoid a miscarriage of justice (ECF 6 at p. 3), he
does not present a basis for an actual innocence claim. To invoke a claim of actual innocence J ones “rnust show that
it is more likely than not that no reasonable juror would have convicted him in light of the new evidence.” Schlup v.
Delo, 513 U.S. 298, 327 (1995), see also McQuiggin v. Perkins, 569 U.S. 383, 386 (2013) (actual innocence Standa.rd
is a gateway to habeas corpus review and a “petitioner does not meet the threshold requirement unless he persuades
the district court that, in light of the new evidence, no juror, acting reasonably, would have voted to find him guilty
beyond a reasonable doubt.”). .T ones does not point to new, exculpatory evidence that would support a tenable actual
innocence gateway clairn

\`¢»

to assistance of counsel in post-conviction proceedings See Md. Code Ann., Crirn. Proc. § 7-
108fa). Thus1 Jones’s inability to pay a private attorney does not amount to an exceptional
circumstance justifying equitable tolling of the federal filing deadline for the nearly four-years it
took Jones to file a proper federal petition for habeas corpus relief after the filing deadline expired.

J ones also relies on two attempts he made in this court to file a federal habeas petition as
support for his assertion that he was diligent ECF 6-1 and 6-2, see also Jones v. Wm‘den, Civil
Action CCB-09-3452 (D. Md. 2009) (“Jones ]” filed December 28J 2009); Jones v. Maryland,
Civil Action CCB-13-1167 (D. Md. 2013) (“Jones ]l” filed April 18, 20l3). Both ofJones’s prior
cases were dismissed and Jones did not seek appellate review. The “petition” Jones filed
December 28, 2009, was simply correspondence sent to the court seeking advice on how he could
permissibly toll the statute of limitations for filing a federal habeas corpus petition Jones l at
ECF l. Though the correspondence was construed as a petition for habeas corpus, it did not
contain any claims challenging the validity of his conviction fall This court dismissed the case
without prejudice, stated it could not provide Jones with legal advice, and provided an address to
contact for assistance with legal advice Id. at ECF 2.

In the petition J ones filed on April 18, 2013, he indicated that he had to withdraw his post-
conviction petition “because the judge would not give me another postponement” which he needed
in order to “retain counsel of my choosing.” Jones ll at ECF 1, p. 1. He asked this court “to stop
the equitable tolling clock until my post-conviction is heard.” Id. There was no indication by
Jones that he was then pursuing post-conviction remedies, nor did he indicate how he planned to
finish post-conviction proceedings and appellate review of any adverse decision resulting from
those proceedings Id. at lzCF l, ECF 2 (amended petition). Based on the content of the'petition

and the amended petition this court dismissed the petition without prejudice because there was no ~

 

demonstration that stay and abeyance was appropriate or applicable Id. at ECF 3, p. 2, see also
Rhines v. Weber, 544 U.S. 269, 227 (2005) (stay and abeyance procedure allows a petitioner able
to demonstrate good cause for failing to exhaust a claim to return to state court to present the
unexhausted claim while the federal habeas petition remains stayed). In Jones’s case, a stay and
abeyance would have effectively excused his failure to exhaust state remedies before seeking
federal habeas relief Jones 11 at ECF 3, p. 2. His desire to seek counsel of his own choosing,
where the State of Maryland provides post-conviction counsel free of charge, is not a cognizable
basis for excusing a failure to exhaust state remedies

Jones’s prior premature federal habeas filings do not warrant equitable tolling of the one-
year limitation period, nor do the circumstances he describes regarding payment of his privately
retained attorney The petition must therefore be dismissed as untimely When a district court
dismisses a habeas petition solely on procedural grounds a certificate of appealability will not
issue unless the petitioner can demonstrate both “( l) ‘that jurists of reason would find it debatable
whether the petition states a valid claim of the denial of a constitutional right’ and (2) Lthat jurists
of reason would find it debatable whether the district court was correct in its procedural ruling.’ ”
Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)). Jones has not demonstrated that a certificate of appealability is warranted, but he may
still request that the United States Court of Appeals for the Fourth Circuit issue such a certificate
See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003) (considering whether to grant a certificate of
appealability after the district court declined to issue one).

A separate order follows

>//' %%

Date Catherine C. Blake
United States District Judge

